Exhibit 10(c)

 

FORM OF

COMMERCIAL ASSET MANAGEMENT AND LEASING AGREEMENT

 

THIS COMMERCIAL ASSET MANAGEMENT AND LEASING AGREEMENT (this “Agreement”) is
made and entered into as of the                  day of                 ,
200     (the “Effective Date”), by and between                         , a
                      , having its principal office at 7501 Wisconsin Avenue,
Suite 1500 East, Bethesda, MD 20814-6522 (hereafter referred to as “Owner”), and
B. F. Saul Property Company, a Maryland corporation, having its principal
corporate office at 7501 Wisconsin Avenue, Suite 1500 East, Bethesda, MD
20814-6522 (hereafter referred to as “Manager”).

 

A. Owner owns the real property and improvements thereon located at
                        , commonly known as                          (hereafter
referred to as the “Property”), including a     -story office building of
approximately                          rentable square feet (hereafter referred
to as the “Building”).

 

B. Subject to the terms and provisions of this Agreement, Owner desires to
appoint Manager as its property manager for the Property, and Manager wishes to
accept such rights and responsibilities.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, it is agreed as follows:

 

1. Appointment of Manager. Owner hereby appoints and designates Manager as its
property manager for the Property, subject to all the terms and conditions of
this Agreement, including Schedules A and B and any addendum attached hereto and
incorporated herein.

 

2. Management Duties.

 

(a) Owner hereby authorizes Manager, and Manager agrees, to do all things
necessary to manage and lease the Property in accordance with this Agreement.
Without limiting the foregoing (except as specifically provided for herein),
Manager shall be authorized and Manager agrees to perform the management
services set forth in clauses (i)-(v) of this Paragraph 2(a).

 

(i) Owner hereby appoints Manager its Attorney-in-Fact to collect rents and
other charges or income from the Property, and to cause compliance with the
terms of all existing and future leases entered into and covering any portion of
the Property. In connection with the foregoing, Manager may engage collection
agencies and/or legal counsel, file and prosecute actions to recover possession
of any leased space, or settle, compromise or release such actions, in each case
without Owner’s prior approval (unless the amount in controversy represents
twenty percent (20%) or more of the gross rent from the Property in a particular
month); provided, however, that all costs incurred therefor by Manager,
including court costs and attorneys’ fees, shall be paid by Owner.
Notwithstanding the foregoing, Manager, in its sole discretion, may waive
current-month late charges



--------------------------------------------------------------------------------

and, subject to preapproved policy, settle any dispute arising in connection
with the payment or collection of rent or other income pertaining to the
Property.

 

(ii) Manager shall forward to Owner all security deposits of tenants, such
deposits to be held by Owner.

 

(iii) Manager shall perform the leasing responsibilities described in Paragraph
3 of this Agreement.

 

(iv) Manager shall maintain the Property as provided in Paragraph 5 of this
Agreement.

 

(v) Owner hereby appoints Manager its Attorney-in-Fact to institute any
proceeding or application for a reduction in the real estate tax assessment of
the Property for the current and any future tax year during the term of this
Agreement.

 

(b) If on-site employees are required, Owner shall provide rent-free office
space at the Property to Manager, which space shall be sufficient to accommodate
Manager’s employees in the performance of Manager’s obligations hereunder. Owner
shall also provide parking spaces for Manager’s on-site building staff. The area
and location of such office space and parking shall be agreed upon by Owner and
Manager. All costs and expenses of operating and maintaining such office space
and parking shall be paid by Owner, which costs and expenses shall include, but
not be limited to, providing adequate furniture, equipment and supplies, heat,
electricity and air conditioning, refuse removal and other utilities and other
costs and expenses related to such office space and parking.

 

3. Leasing Duties.

 

(a) Manager will perform the usual and customary duties and functions of an
exclusive leasing agent for the Property in a faithful and diligent manner and
shall use the diligent efforts of its organization to obtain tenants, and to
negotiate leases with such tenants, for the Property. Manager’s leasing
responsibilities may include the following services:

 

(i) Prepare a study of the Property market area and prepare a marketing plan for
the Property.

 

(ii) Install appropriate signage on the Property.

 

(iii) Obtain and investigate prospective tenants for the Property and obtain
references, business plans and credit reports on such prospective tenants.

 

(iv) Meet with Owner’s Representative (as defined in Paragraph 14) on a regular
basis to keep Owner apprised of the progress of the leasing activities and to
review and approve prospective tenants for the Property.

 

2



--------------------------------------------------------------------------------

(v) Introduce the Property to the brokerage community and mail promotional
material to prospective tenants and brokers.

 

(b) Other Lease Agent. Upon the mutual agreement of Owner and Manager, Owner may
retain another brokerage firm to act as an exclusive leasing agent (hereafter
referred to as an “Other Lease Agent”) for the procurement of leases for new
tenants at the Property. Manager will coordinate the activities of any Other
Lease Agent and advise Owner regarding the proposed leases obtained by any Other
Lease Agent.

 

4. Independent Contractor. Manager shall act as an independent contractor and
not as employee or, except as otherwise expressly provided herein, agent of
Owner.

 

5. Maintenance and Operation of the Property.

 

(a) On the basis of an operating schedule, job standards and wage rates
previously approved by Owner, Manager shall select, employ, supervise and
discharge all employees required to operate, lease, maintain and manage the
Property in accordance with the terms of this Agreement. Such personnel shall,
in every instance, be employees of Manager, and compensation for the services of
such employees (as evidenced by payroll documents, worker’s compensation and all
other benefits, and direct overhead FICA, FUTA, health, etc.) shall be
considered an expense of Owner and paid bi-weekly by Manager. In addition, Owner
shall pay the apportioned salary and payroll charges of off-site personnel who
provide special services to the Property not normally provided by Manager, such
as, but not limited to, mechanical specialists, engineers, architects, legal
counsel, marketing specialists and dedicated project accountants, if applicable.
Such persons shall be paid in accordance with Schedule B hereto, but only if
Owner shall have specifically requested such special services and shall have
agreed to the charge for such services. The term “payroll charges” or “direct
overhead” as used herein shall be deemed to include, but not be limited to,
payroll taxes, unemployment insurance, worker’s compensation insurance, medical
insurance, life insurance, pension charges, office rent, office operating
expenses and employee recruitment costs (provided that Manager shall provide
Owner annually with a schedule setting forth the percentage of costs of
Manager’s worker’s compensation insurance program allocable to each property
managed by Manager, and Owner shall be responsible only for the percentage of
such costs allocable to the Property).

 

(b) Manager shall not be liable to Owner or to others for any act or omission on
the part of any on-site personnel hired by Manager in the name of Owner, or for
any act or omission of any other person employed, retained, supervised, or
contracted with by Manager on behalf of Owner, provided Manager has taken due
professional care in the employment, retaining or contracting of said
individuals or business entities and it is not grossly negligent or guilty of
willful misconduct in its supervision of such individuals or entities.

 

(c) Manager shall keep the Property in a clean and orderly condition, make or
supervise all necessary repairs to the Property and purchase all supplies
necessary for the operation of the Property, as approved by Owner. Manager shall
not make any expenditure the cost of which would vary from the amount provided
for such expenditure in the Budget (as defined in Paragraph 8) by more than
$10,000 or ten percent (10%), in either case without first obtaining

 

3



--------------------------------------------------------------------------------

the approval of Owner. Notwithstanding the foregoing, the prior approval of
Owner shall not be required for monthly or recurring expenses and bills, such as
utilities, mortgage payments, management compensation, compensation of on-site
employees, normal monthly recurring expenses such as, but not limited to, trash
removal, routine equipment maintenance and repairs, janitorial service and the
like, and payments to any reserve and replacement or other escrow account (if
any). In the event emergency repairs are required to protect the Property from
damage, to mitigate further damage or to avoid the suspension of necessary
services to tenants, Manager shall be authorized to make any required
expenditures. Manager shall promptly notify Owner of the nature and approximate
cost of any such emergency repair, but in no event later than three (3) business
days after authorizing such repair.

 

(d) Any rebate or discount obtained by Manager in connection with an expenditure
made pursuant to this Paragraph 5 shall inure to the benefit of Owner.

 

(e) Manager shall have the authority to negotiate and enter into service
contracts with respect to the Property for periods not in excess of one year, in
the name of and at the expense of Owner, provided that the cost is not in excess
of the approved Budget amount. Manager shall be responsible for supervising and
monitoring all services performed by subcontractors. Manager shall review all
contracts in force as of the date of this Agreement and the performance of the
contractor thereunder and shall recommend whether Owner should continue or
terminate such contracts.

 

6. Trustee Account.

 

(a) Subject to the terms of any loan to which the Property is subject, all rents
and other charges collected by Manager from tenants of the Property pursuant to
Paragraph 2(a) shall be deposited by Manager in a trustee account (hereafter
“Trustee Account”) maintained at Chevy Chase Bank or such other bank, as long as
it is federally insured, as may be designated by Owner. Manager shall not be
held responsible for the failure of such bank or institution. Any funds in
excess of that necessary for day to day management of the Property, as
determined by Owner and Manager, shall be deposited in an interest-bearing
account with all benefits accruing to Owner. Manager shall transmit said funds
to Owner pursuant to written instructions provided by Owner.

 

(b) Manager shall not be required to advance any of its own funds on behalf of
the Property or Owner, and Owner agrees to pay all of the Property’s operating
costs. If Manager elects to advance any of its own funds, which shall not exceed
Two Thousand Dollars ($2,000.00), in connection with the operation of the
Property, Owner agrees to reimburse Manager for such amounts within ten
(10) days of receiving written notice from Manager. If funds are not reimbursed
within ten (10) days of such written notice, the amount unpaid shall also bear
interest current with the then-prime interest rate published or quoted by Chevy
Chase Bank.

 

7. Monthly Statement.

 

(a) On or about the 10th day of each month, beginning with the first month
following the date of this Agreement, Manager shall render to Owner a monthly
statement summarizing the income earned and expenses incurred during the period
covered by the statement, an accounts receivable statement, a capital tracking
report, and a rent roll, in each case for the preceding month.

 

4



--------------------------------------------------------------------------------

In addition, Manager shall submit a monthly management letter to Owner setting
forth information regarding the condition of the Property, any operating
problems which have occurred or are foreseen at the Property, and other general
information of importance in the management of the Property. Manager also shall
provide such other property information and reports to Owner as may be required
pursuant to the terms of any loan to which the Property is subject.

 

(b) Manager shall keep and maintain a purchase order system with respect to
purchases for the Property exceeding $5,000.00.

 

8. Budgets.

 

(a) Prior to September 30 of each year of the term of this Agreement, Manager
shall submit to Owner a proposed operating budget (the “Budget”) for the fiscal
year beginning the following October 1st (the “Fiscal Year”). The proposed
budget shall set forth the estimated income, operating and capital expenses for
the Property for the Fiscal Year, such as real estate taxes, utilities, mortgage
payments, insurance premiums, employees’ salaries, maintenance expenses,
reserves for replacement and other similar items.

 

(b) At the time Manager submits the Budget to Owner as provided in Paragraph
8(a) above, Manager shall provide Owner with recommendations of any procedures
that Manager deems advisable for the more efficient and economic management and
operation of the Property.

 

9. Management, Leasing, and Other Fees.

 

(a) Management and Leasing Fees. As compensation for the services rendered by
Manager under this Agreement, Owner shall during the term hereof pay Manager the
fees set forth in Schedule A. Such fees shall be deducted by Manager on a
monthly basis from the gross rents actually collected.

 

(b) Legal and Other Fees. In the event Manager employs, with the prior consent
of Owner, “in house” counsel, Owner will reimburse Manager in accordance with
Schedule B.

 

(c) Project Management Fee. Manager may, as agent for Owner, execute contracts
with general contractors consistent with the Budget for maintenance of the
Building or for improvements to be constructed for tenants of the Building or as
otherwise requested by Owner. Manager will coordinate or administer such tenant
improvements, fire or disaster renovation, or major building improvements over
and above normal management services, and Manager shall be entitled to
additional compensation in accordance with Schedule A.

 

(d) Tenant Construction Administration Fee. If Manager, at Owner’s request, acts
as construction supervisor with respect to tenant improvements, Manager shall be
entitled to additional compensation in accordance with Schedule A.

 

10. Insurance. Owner shall place all property and liability insurance with
respect to the Property as is deemed to be appropriate in Owner’s reasonable
discretion, subject to the requirements of applicable law and the terms of any
loan to which the Property is subject, and shall

 

5



--------------------------------------------------------------------------------

name Manager as additional insured on any policy and provide Manager with thirty
(30) days’ written notice of policy cancellation.

 

11. Responsibility of Owner to Provide Information and Perform Other Acts. Owner
shall promptly furnish Manager with all documents and records required for the
management of the Property, including, but not limited to, all architectural,
mechanical and other building and tenant as-built plans; all leases with tenants
of the Property and all amendments and correspondence related thereto; copies of
any service contracts in effect with respect to the Property as of the date of
this Agreement; all copies of applicable insurance policies; and a current
tenant register containing each tenant’s rental payment record (prepaid or
delinquent).

 

12. Indemnification.

 

(a) Owner shall indemnify, defend, and hold Manager harmless from any and all
claims, costs (including reasonable attorneys’ fees), damage, liability, or loss
Manager may suffer as a result of claims, costs, demands, or judgments against
it arising out of the performance of Manager’s duties, obligations, and powers
under this Agreement or arising out of acts or omissions of parties to any
contracts or subcontracts entered into by Manager pursuant to this Agreement.
Notwithstanding the foregoing, Owner shall not be required to indemnify or
defend Manager or be responsible in any manner for any liabilities resulting
from the gross negligence or willful malfeasance of Manager, or resulting from
the reckless disregard of Manager’s obligations under this Agreement.

 

(b) Manager shall have no responsibility for the compliance of the Property (or
any equipment contained therein) with the requirements of any statue, ordinance,
law, or regulation, except to notify Owner in writing promptly of any written
complaints, warnings, notices, or summonses received by Manager relating to such
matters, provided that Manager shall use its commercially reasonable efforts to
see that such violations do not occur. Notwithstanding this Paragraph 12(b),
should Manager act as a general contractor for projects described in Paragraph
9(c), rather than contracting with a third-party general contractor pursuant to
Paragraph 9(c), Manager shall comply with and have responsibility for the
administration of tenant renovations, fire or disaster renovations or major
building improvements.

 

13. Effective Dates and Termination.

 

(a) This Agreement shall be effective as of the Effective Date, and, unless
sooner terminated as provided herein, shall continue in full force and effect
through September 30, 200_1. If, during a particular year of the term of this
Agreement, neither party terminates this Agreement pursuant to Paragraph 13(b)
or (c), this Agreement shall automatically be extended for successive one-year
periods subject to the terms and conditions contained herein.

 

(b) In the event that either party shall materially breach the terms of this
Agreement, this Agreement may be terminated upon ten (10) days’ written notice,
such termination date to be effective as of midnight on the tenth (10th) day
following receipt of such notice by the non-

 

--------------------------------------------------------------------------------

1

Initial term of no more than one year, ending on September 30.

 

6



--------------------------------------------------------------------------------

terminating party; provided that in the event that such breach has been cured
or, in the case of Manager’s default, Manager has demonstrated that the cure has
been substantially completed within said 10-day period, or a mutually agreed
upon extension of time, then such notice of termination shall be ineffective.

 

(c) This Agreement may be terminated upon sixty (60) days’ written notice by
either party without cause and such termination shall be effective as of
midnight on the sixtieth (60th) day following receipt of such notice by the
non-terminating party.

 

14. Owner’s Representative.

 

At the time of execution of this Agreement, the Owner’s Representative shall be
B. Francis Saul III, the [title] of the Owner. The Owner’s Representative or his
designee shall exercise all duties, obligations, powers, and rights of Owner
under the terms of this Agreement. Owner may change the Owner’s Representative
by notifying Manager in writing of the name and address of a new Owner’s
Representative. In exercising its rights and powers and fulfilling its duties
and obligations under this Agreement, Manager shall deal only with Owner’s
Representative or his designee.

 

15. Governing Law.

 

This Agreement shall be governed by the laws of the State of Maryland, without
giving effect to choice of law provisions that would result in the application
of the law of any other jurisdiction.

 

16. General Provisions.

 

(a) This Agreement may be modified only by a written instrument signed by the
parties hereto.

 

(b) This Agreement shall be for the benefit of, and binding upon, the heirs,
successors, transferees, and assigns of the parties hereto. Neither party may
assign this Agreement without the written consent of the other party.

 

(c) If a petition in bankruptcy is filed by or against either Owner or Manager,
or if either Owner or Manager makes an assignment for the benefit of creditors
or takes advantage of any insolvency statute or proceeding, the other party may
terminate this Agreement upon ten (10) days’ prior written notice.

 

(d) Except as required by law or the terms of any loan to which the Property is
subject, Manager shall not disclose to any third person financial or other
information relating to this Agreement, the Property or Owner.

 

(e) If the date by which or on which any act required to be performed under this
Agreement falls on a non-business day, then such act shall be performed by or on
the next following business day.

 

7



--------------------------------------------------------------------------------

(f) Manager shall insert, to the extent practicable, in all agreements prepared
or executed by it on behalf of Owner, a provision that the officers, employees
and shareholders of Owner shall not be personally liable thereunder and that the
other parties shall look solely to the property of Owner for the payment of any
claim thereunder.

 

17. Notice. Any notice required under the terms of this Agreement shall be valid
if in writing and mailed by regular mail, postage prepaid, as follows:

 

If to Owner:

 

 

--------------------------------------------------------------------------------

c/o B. F. Saul Real Estate Investment Trust

7501 Wisconsin Avenue, Suite 1500 East

Bethesda, Maryland 20814-6522

Attn.: Legal Department

 

If to Manager:

 

B. F. Saul Property Company

7501 Wisconsin Avenue, Suite 1500 East

Bethesda, Maryland 20814-6522

Attn.: Legal Department

 

18. Waiver of Subrogation. Manager and Owner each hereby waives any and all
rights of recovery, claim, action or cause of action against the other for any
loss or damage to the Property that is caused by or results from risks insured
under any insurance policies carried or required to be carried by Owner or
Manager hereunder.

 

19. No Third-Party Beneficiary. This Agreement is intended for the exclusive
benefit of the parties hereto and, except as otherwise expressly provided
herein, shall not be for the benefit of, and shall not create any rights in, or
be enforceable by, any other person.

 

20. No Partnership. Nothing in this Agreement shall be construed as establishing
a partnership or joint venture between Owner and Manager.

 

21. Complete Agreement. This document forms the complete Agreement and
represents the full arrangement between Owner and Manager for all property
management and leasing services for the Property.

 

22. Subordination. This Agreement is subject and subordinate to the lien,
operation and effect of all mortgages, deeds of trust, or ground leases now or
hereafter encumbering the Property. This provision shall be self-executing, but
Manager shall, upon request, execute such instruments as may be reasonably
requested by Owner, or any mortgagee or lender, to evidence such subordination.

 

8



--------------------------------------------------------------------------------

23. Effect of Termination. The termination of this Agreement for any reason
shall not affect any right, obligation or liability that has accrued under this
Agreement on or before the effective date of such termination. Upon termination
of this Agreement, Manager will cooperate with Owner and do all things
reasonably necessary to achieve an efficient transition of the management of the
Property without detriment to the rights of Owner, or to the continued
management of the Property. Without limiting the foregoing, upon such
termination, Manager shall (i) assign to Owner or to such person or persons as
Owner may direct, all service contracts and other agreements that Manager may
have executed on behalf of the Owner, as authorized by this Agreement, and
(ii) deliver to Owner or to such person or persons as Owner may direct all
documents, permits, books, records and accounts, rent rolls, insurance policies,
software licensed to the Property, files and other material relating to the
Property in Manager’s possession, except that Manager shall have no obligation
to deliver to Owner any proprietary information of Manager. All personal
property of Owner, whether located at the Property or elsewhere, shall be
delivered to Owner or its representative or designee or as Owner otherwise
directs. Within thirty (30) days after such termination, Manager shall deliver
to Owner a final accounting to Owner in such form as requested by Owner.

 

24. Estoppel Certificates. Each party hereto, at any time and from time to time
during the term of this Agreement, shall promptly, but in no event later than
ten (10) business days after written request by the other party hereto, execute,
acknowledge and deliver to such requesting party or to any person designated by
such requesting party, a certificate stating: (i) that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that this Agreement is in full force and effect as modified, and identifying the
modification agreements); (ii) the date to which any sum due and payable
pursuant to this Agreement has been paid; (iii) whether or not there is any
existing default by either party hereto with respect to which a notice of
default has been served, and if there is any such default, specifying the nature
and extent thereto; (iv) whether or not there are any setoffs, defenses or
counterclaims against enforcement of the obligations to be performed hereunder
existing in favor of the party executing such certificate and (v) any other
information relating to this Agreement reasonably requested by the requesting
party.

 

25. Representations. (a) Manager represents, warrants and covenants as follows:
(i) Manager has the full power and authority to enter into this Agreement;
(ii) there are not written or oral agreements by Manager that will be breached
by, or agreements in conflict with, Manager’s performance under this Agreement;
(iii) where necessary, Manager will be duly licensed and able to perform all of
the duties under this Agreement as of the Effective Date and throughout the term
of this Agreement and shall comply with and abide by all laws, rules,
regulations and ordinances pertaining thereto; and (iv) Manager has the
experience necessary to perform the obligations required hereunder and it
possesses the status and experience necessary for the provision of the services
hereunder.

 

(b) Owner represents and warrants that Owner has the full power and authority to
enter into this Agreement, and the person executing this Agreement on behalf of
Owner is authorized to do so.

 

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

OWNER:    

 

--------------------------------------------------------------------------------

 

,    

a  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    Date:  

 

--------------------------------------------------------------------------------

    MANAGER:    

B. F. SAUL PROPERTY COMPANY,

a Maryland corporation

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    Date:  

 

--------------------------------------------------------------------------------

   

 

10



--------------------------------------------------------------------------------

SCHEDULE A

 

Management and Leasing Fees

 

Management Fees

 

Management Fee

   Five percent (5.0%) of gross collections*, or $5,000 per month, whichever is
greater.

Project Management Fee

   Eight percent (8%) of the project costs, gross construction costs or building
improvement costs (in any case including personnel costs and related overhead).
If, with the consent of Owner, Manager also acts as general contractor, Owner
shall pay Manager a negotiated fee which shall constitute Manager’s compensation
for the services referenced in the first sentence of Paragraph 9(c). Tenant
Construction Administration Fee    The greater of (i) one percent (1%) of the
project costs, and (ii) the amount agreed to be paid to Owner by the applicable
tenant in connection with the construction supervision services related to the
project.       

--------------------------------------------------------------------------------

* Gross collections from tenants of the Property shall include, but not
necessarily be limited to, basic rent; prepaid rent; rent increases; consumer
price index adjustments; tax, utility, and operating cost pass throughs; lease
termination payments and vending machine income.

 

Leasing Fees

 

    

Manager’s Fee

--------------------------------------------------------------------------------

  

Fees To Other Lease

Agent & Cooperating

Brokers

--------------------------------------------------------------------------------

Manager as Exclusive Broker

         

New Leases

  

5.0% of rent

collections**

   None

Options

  

5.0% of rent

collections**

   None

Renewals

  

5.0% of rent

collections**

   None

Manager with Co-broker

         

New Leases

  

2.5% of rent

collections**

   Market rates and terms as
approved by Owner

Options

  

2.5% of rent

collections**

   Market rates and terms as
approved by Owner

Renewals

  

2.5% of rent

collections**

   Market rates and terms as
approved by Owner

Manager with Other Lease Agent

         

New Leases

  

1.0% of rent

collections**

   Market rates and terms as
approved by Owner

Options

  

1.0% of rent

collections**

   Market rates and terms as
approved by Owner

Renewals

  

1.0% of rent

collections**

   Market rates and terms as
approved by Owner

--------------------------------------------------------------------------------

** Rent collections from tenants of the Property shall include, but not
necessarily be limited to, basic rent; prepaid rent; rent increases; and
consumer price index adjustments.



--------------------------------------------------------------------------------

SCHEDULE B

 

Services Beyond the Scope of the Basic Agreement

 

Bank Lock Box Service Charges    At cost

Long distance telephone charges for collections

and other lease enforcement, postage and messenger

or overnight deliveries

   At cost Labels for mailings    $10.00 + $.04 per unit per set of labels Bulk
Materials reproduced at Manager’s offices    $.15 per copy Accrual accounting
statements   

If requested, fee shall be negotiated

between Manager and Owner

Manager’s or Accountant’s

time for performance of items beyond

the scope of this Agreement

   $80.00/hr.

Manager’s Chief Engineer licensed Stationary

Engineering and to oversee or trouble

shoot mechanical systems as required

   $75.00/hr.

Administrative Assistant’s time for performance

beyond the scope of this Agreement

   $22.00/hr.

Manager, Accountant,

or Collection Manager - court

appearances, depositions, warranty

work beyond the scope of this Agreement

   $80.00/hr.

Director of Property Management and/or

Director of Operations’ time for performance

of items beyond the scope of this Agreement;

i.e., attendance at meetings, court appearances,

depositions, warranty work

   $120.00/hr. Manager’s “in house” legal counsel    $200.00 per hour

--------------------------------------------------------------------------------

 

* All costs on this Schedule B are subject to annual adjustment as agreed upon
by Owner and Manager.

 

12